Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

ISMAEL MORALES, JESUS ERNESTO          )
DURAN, JR. and SOUTHWEST                        ) 
COMMERCIAL ENGINES,                               )                     No. 08-04-00147-CV
)
                                    Appellants,                       )                             Appeal from
)
v.                                                                          )                       210th District Court
)
WAGNER EQUIPMENT COMPANY,             )                   of El Paso County, Texas
)
                                    Appellee.                          )                          (TC# 2003-843)

MEMORANDUM OPINION

            Pending before the Court is a joint motion to dismiss the appeal filed pursuant to
Tex.R.App.P. 42.1.  According to the motion, the parties have settled all matters in controversy. 
Pursuant to Rule 42.1, we grant the motion and dismiss the appeal.  The motion does not specify that
the parties have reached an agreement regarding costs on appeal.  Accordingly, costs are taxed
against Appellant.  See Tex.R.App.P. 42.1(d).

April 28, 2005                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.